                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

                             U.S. Magistrate Judge Gordon P. Gallagher


Criminal Case No.:           18-cr-381-MSK-GPG


UNITED STATES OF AMERICA,

Plaintiff,

v.

BRUCE HOLDER, et al.

Defendants.



                 ORDER REGARDING MOTION TO CONTINUE ECF# 122



         This matter comes before the Court on Defendant Lexus Holder’s motion to

                             1
continue (ECF #122).             Based on the unanimous consent of the parties (ECF #14) the

matter was referred to my jurisdiction by the Chief Judge (ECF #15). The Court has

reviewed the motion, which informs the Court that the Government does not object, as

well as responses from each Defendant. All Defendants join or consent, with the

exception of Defendant Bruce Holder (ECF #129), and that response will be discussed in




1
 “(ECF #22)” is an example of the convention I use to identify the docket number assigned to a specific paper by the
Court’s case management and electronic case filing system (CM/ECF). I use this convention throughout this Order.
more detail infra. The Court has also considered the entire case file, the applicable law,

and is sufficiently advised in the premises. 2

          Defendants entered not guilty pleas to each count of the indictment. This action is

set for trial on May 6, 2019. Defendant and the Government unanimously consented to

the jurisdiction of the Magistrate Judge to determine speedy trial related matters and to

address a motion to continue.                Defendant moves to continue the trial on the basis that

there is not enough time to be properly prepared for trial on May 6, 2019.

          The reasons for the continuance include: Counsel for Defendant Lexus Holder

entered her appearance on January 26, 2019 (ECF #61). As noted in the motion to

continue, ECF # 122, p. 2, Counsel has now received discovery which consists of 57 GB

of data, 18,138 pages of written reports, audio, video, and other media. Additional

discovery will be forthcoming. Put bluntly, proper preparation for trial cannot occur in

the time remaining with that mass of information. Given the seriousness of this action,

the significant amount of data, the breadth of the investigation covering months and two

countries, Defendant is asking for a 180-day continuance.

          Defendant Bruce Holder’s Counsel responds indicating that Counsel does not

object to the proposed continuance (ECF #129). Indeed, Counsel indicates that Counsel

needs the time to prepare for trial and that Counsel is in agreement with the motion. Id p.

2. Counsel indicates that, if the motion is not granted, Counsel will have to move to

withdraw based on a conflict of interest. Id. Counsel indicates that Defendant Holder’s

personal position is that the Defendant objects to the motion unless Defendant is released

from custody. The Court finds that it is in the interest of justice to continue this matter


2
 Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in
order to obtain reconsideration by the District Judge to whom this case is assigned. Fed. R. Crim. P. 59(a).

                                                            2
despite Defendant Bruce Holder’s objection. The Court would also note that a new

attorney was appointed in this matter for Defendant Bruce Holder based on a motion to

withdraw which was granted on December 28, 2018 (ECF #49). Further, the time period

associated with Defendant Bruce Holder is excludable as his matter is joined for trial with

his co-Defendants and no motion for severance has been granted. See 18 U.S.C. § 3161

(h)(7).

          The Court has considered and includes the reasons set forth in the Defendant’s

motion. The Court, examining the factors set forth in U.S. v. Toombs, 574 F.3d 1262

(10th Cir. 2009) and 18 USC § 3161, determines that the ends of justice would be served

by continuing the trial in this matter and that the factors in favor of granting such a

continuance outweigh the best interests of the public and the Defendant in a speedy trial.

The Court finds that failure to grant such a continuance would make it impossible for the

Defense to proceed, would provide inadequate preparation time taking into account the

fact that the parties have all exercised due diligence. The Government did not object, in

any fashion, to the motion to continue-nor does any co-Defendant other than Defendant

Bruce Holder. All time between the vacated trial date of May 6, 2019 and the new date

of November 4, 2019 shall be excluded from the speedy trial calculation. The parties are

to file a joint memo, within 14 days, providing a current speedy trial calculation.




          Accordingly, it is hereby ORDERED that the motion is GRANTED and the trial

is continued.




                                             3
Dated March 16, 2019.

BY THE COURT:




Gordon P. Gallagher
United States Magistrate Judge




                     4
